Judgment, Supreme Court, New York County (Renee A. White, J.), rendered May 29, 2007, as amended June 4, 2007, convicting defendant, upon his plea of guilty, of criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony drug offender, to a term of 3V2 years, unanimously affirmed.
After according defendant sufficient opportunity to present his claims, the court properly exercised its discretion in denying *444his motion to withdraw his guilty plea (see People v Frederick, 45 NY2d 520 [1978]). At sentencing, after defense counsel made a perfunctory request to withdraw defendant’s guilty plea, the court immediately denied the motion without further elaboration. Nevertheless, the court then permitted defendant to explain the basis for the motion at considerable length, after which the court adhered to its original decision. Thus, regardless of whether the court’s initial denial of the motion was premature, any error was cured when the court gave defendant a full opportunity to be heard. The court properly determined that the motion was without merit, because the plea allocution record refuted defendant’s claims. The allocution made clear that defendant might not be accepted by a drug treatment program, and that, in that event, defendant would receive the promised prison sentence. Concur—Andrias, J.P., Buckley, Moskowitz, DeGrasse and Richter, JJ.